Defendant’s suppression motion was properly denied. The hospital showup was conducted in close geographic and temporal proximity to the crime and was justified as a means of obtaining a prompt and reliable identification (see People v Duuvon, 77 NY2d 541, 543-544; People v Guiterrez, 270 AD2d 184). Furthermore, the evidence at the suppression hearing sufficiently established that there was nothing suggestive about the manner in which the showup was conducted.
The record establishes that defendant, with the advice of counsel, knowingly, intelligently and voluntarily waived his right to attend robing room conferences with prospective jurors (see People v Keen, 94 NY2d 533, 538-539).
Defendant’s claim that testimony that a crowd of people pointed at him as the police arrived constituted inadmissible hearsay is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that this evidence was not offered for its truth but to explain police actions (see People v Tosca, 98 NY2d 660). Concur — Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.